141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles L. ALLEN, Jr.;  Judith D. Curry; Rickey Evans;Plaintiffs-Appellants,v.CITY OF LITTLE ROCK;  Rubin W. Webb, in his official andindividual capacity; James T. Cantrell, in hisofficial and individual capacity;Defendants-Appellees.
No. 97-3346.
United States Court of Appeals, Eighth Circuit.
Submitted March 9, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and MONTGOMERY, District Judge.1
PER CURIAM.


1
The District Court2 granted summary judgment to all the defendants.  The court determined that plaintiffs, who were terminated from their positions as probationary firefighters without a hearing, were at-will employees and had no property interest in their positions;  thus they were not entitled to the due process protections afforded by the Fourteenth Amendment.  Plaintiffs appeal.


2
Having considered the briefs, the record, and the arguments of the parties, we are satisfied the judgment of the District Court is correct.  No error of law appears, and an opinion would lack precedential value.  Accordingly, we forego extended discussion.


3
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas